DETAILED ACTION
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  the term “frequency/frequencies”, appearing in these claims, are believed by the Examiner to be “voltage/voltages”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 5, 7, 12, 17-19, 22, 24, 29, and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Perdix (EP 1 022 840 A2).  Regarding independent claims 1 and 18, Perdix teaches an inductive power transmitter and method (Fig. 1) comprising: a coil for generating an alternating magnetic field; a converter (OSZ) for supplying an alternating current to the coil; a sensor for measuring an indication of the current supplied by the converter; and  10a controller configured to: operate the converter in a power delivery mode to deliver power to a inductive power receiver via the coil; switch the converter to a power detection mode for detecting inductive power receivers or parasitic loads while 15transferring power, wherein, in the power detection mode, the controller is configured to: operate the converter so as to vary at least one of a voltage or frequency of alternating current supplied to the coil; 20using the sensor, detecting a change in current supplied to the coil associated with the varying of at least one of 
Regarding claims 2 and 19, Perdix teaches the controller is configured to operate the converter so as to vary at least one of a voltage or frequency supplied to the coil by at least one of supplying a lower voltage and supplying a higher voltage.  ([0046])
Regarding claims 5 and 22, Perdix teaches to supply the lower voltage for a test period short enough to not interfere with power transfer. (Perdix teaches very short test periods relative to periods of power transfer; [0027])
Regarding claims 7 and 24, Perdix teaches the controller configured to operate the converter so as to vary at least one of the voltage or frequency supplied to the coil by adjusting the frequency to one or more test frequencies. ([0037])
Regarding claims 12 and 29, Perdix teaches operating the converter so as to vary at least one of a voltage or frequency supplied to the coil comprises adjusting the voltage to one or more test voltages. ([0046])
Regarding claims 17 and 34, Perdix teaches the controller is further configured to: in accordance with the result of detecting the receiver on the basis of 10the characteristic satisfying a predetermined parameter, perform one or more of the following: transmit wireless power to the receiver; identify whether the receiver is a receiver that is compatible with the inductively coupled power transfer system;  15switch the transmitter to a standby mode; or switch the transmitter off. (Perdix teaches transmitting wireless power to the receiver when a receiver is detected; [0026], [0037])
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, 6, 8, 13, 20, 21, 23, 25, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perdix (EP 1 022 840 A2).  Perdix teaches the inductive power transmitter and method as described above.  Perdix fails to explicitly teach the precise values of the test voltages and frequencies and the duration of the test period.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the higher and lower test voltages and frequencies and the duration of the test period to be the claimed values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 9, 14, 26, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perdix (EP 1 022 840 A2) as applied to claims 1, 7, 12, 18, 19, 24, and 29 above, and further in view of Dibben et al. (8,766,487).  Perdix teaches the inductive power transmitter and method as described above.  Perdix fails to explicitly teach the method of detecting a change in current supplied to the coil.  Dibben teaches a similar inductive power transmitter (Fig. 1) to that of Perdix.  Dibben teaches a controller (15) is configured to detect a change in current supplied to the coil by: measuring average steady state current supplied at the power delivery frequency/voltage; storing the measured average steady state current and .  
Allowable Subject Matter
Claims 10, 11, 15, 16, 27, 28, 32, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding claims 10, 15, 27, and 32, determining a relationship between steady state current and frequency or voltage comprising performing a regression analysis to determine a proportionality constant.  The other claims are dependent upon the four above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
8-11-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836